IN THE SUPREME COURT OF THE STATE OF NEVADA


                SURENDER CHOPRA,                                      No. 82681
                Appellant,
                vs.
                THE STATE OF NEVADA
                EMPLOYMENT SECURITY DIVISION;
                RENEE OLSON [NOW, LYNDA
                                                                           FILED
                PARVENJ, IN HER CAPACITY AS                                NOV 1 0 2021
                ADMINISTRATOR OF THE
                                                                        ELIZABETH A. BROWN
                EMPLOYMENT SECURITY DIVISION;                         CLERKpF S PREME COURT
                                                                      BY
                AND J. THOMAS SUSICH, IN HIS                               •• '
                                                                           DEPUTY CLERK
                CAPACITY AS THE CHAIRPERSON OF
                THE EMPLOYMENT SECURITY
                DIVISION BOARD OF REVIEW,
                Res • ondents.

                                       ORDER OF AFFIRMANCE
                           This appeal challenges a district court order denying a petition
                for judicial review in an unemployment benefits matter. Eighth Judicial
                District Court, Clark County; Bita Yeager, Judge.
                           On December 7, 2020, appellant Surender Chopra filed a
                petition for judicial review challenging the denial of his unemployment
                benefits claim. He served the Employment Security Division (ESD)
                Administrator on February 2, 2021, after a previous unsuccessful attempt
                on January 29, 2021. Respondents moved to dismiss, alleging that Chopra
                failed to serve the ESD Administrator within 45 days after commencing his
                action, as required by NRS 612.530(2). Chopra then filed an amended
                petition on February 9, 2021, in which he substituted the name of the
                current ESD Administrator, Lynda Parven, in lieu of Renee Olson, who he


                     1Pursuant  to NRAP 34(f)(1), we have determined that oral argument
                is not warranted in this appeal.
SUPREME COURT
     OF
   NEVADA

•th i947A
                                                                                 ‘7,2 1 -3 2 3C9 ID
had named in his initial petition. Chopra served the amended petition on
February 17, 2021. The district court later granted respondents motion to
dismiss, over Chopra's opposition, finding that Chopra did not comply with
NRS 612.530(2)s service requirements. This appeal followed.
            Chopra first appears to argue that the 45-day window for
completing service commenced when he filed the amended petition.
Because he could amend his petition as a matter of course under NRCP 15,
and because he served respondents within 45 days of filing the amended
petition, he contends that the district court erred by dismissing his petition
for lack of timely service.2 We review for an abuse of discretion, Abreu v.
Gilmer, 115 Nev. 308, 312-13, 985 P.2d 746, 749 (1999) (An order granting
a motion to dismiss for failure to effect timely service of process
is . . . reviewed for an abuse of discretion."), and disagree. First, Chopra
fails to point to relevant authority supporting his proposition that an
amended petition renews the statutory deadline for service such that we
need not consider the argument. See Edwards v. Emperor's Garden Rest.,
122 Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38 (2006) (holding that this
court need not consider arguments that are not cogently argued or
supported by relevant authority). And the relevant statute bases the time
for service on the commencement of the action without extensions for




      2We   reject Chopra's argument that he was required to amend his
petition to correctly name the ESD Administrator. NRS 612.530 does not
require that the petitioner name the ESD Administrator by name. See NRS
612.530(2); NRCP 17(d) ("A public officer who . . . is sued in an official
capacity may be designated by official title rather than by name.").




                                      2
                 amended petitions.3 See NRS 612.530(2) (holding that the petitioner may
                 secure judicial review of an adverse Board of Review decision "by
                 commencing an action in the district court," and that petitioner must serve
                 the Administrator "within 45 days after the commencement of the action");
                 see also NRS 233B.130(2) (providing that petitions for judicial review are
                 instituted by filing the petition in district court); cf. Lacey v. Wen-Neva, Inc.,
                 109 Nev. 341, 348-49, 849 P.2d 260, 264-65 (1993) (holding that the filing of
                 an amended complaint which does not name a new defendant does not
                 automatically extend the time for service under the Nevada Rules of Civil
                 Procedure), overruled on other grounds by Scrirner v. Eighth Judicial Dist.
                 Court, 116 Nev. 507, 515-17, 998 P.2d 1190, 1195-96 (2000).
                              Next, Chopra argues that the district court erred by failing to
                 consider whether his proffered reasons for delay constitute good cause to
                 enlarge the time for service under NRS 233B.130(5) or NRCP 4(e).
                 However, the record reflects that Chopra did not make this argument below
                 such that he has waived it on appeal. See Schuck v. Signature Flight
                 Support of Nev., Inc., 126 Nev. 434, 437, 245 P.3d 542, 545 (2010) (holding
                 that a party may not raise "new issues, factual and legal, that were not
                 presented to the district court . . . that neither [the opposing party] nor the
                 district court had the opportunity to address"). In addition, Chopra fails to
                 explain why those rules would govern over the special service provision in
                 NRS 612.530 that applies to petitions arising from unemployment
                 compensation claims, which has no good cause exception.                See NRS
                 233B.039(3) (providing that the provisions of NRS Chapter 612 regarding



                       3Chopra also appears to suggest that his earlier attempt to serve the
                 Administrator should count as service. But even that attempted service fell
                 beyond NRS 612.530(2)s 46-day deadline.
 SUPREME COURT
         OF
      NEVADA
                                                         3
.(   I947A
                   judicial review "prevail over the general provisions of this chapter");
                   compare NRS 233B.130(5) (including a good cause exception for timely
                   service of a petition for judicial review of an administrative agency
                   decision), with NRS 612.530(2) (providing that the ESD Administrator must
                   be served within 45 days with no good cause exception). Accordingly,
                   Chopra's arguments regarding extensions of time for good cause provide no
                   basis for reversing the district court's order.4 Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.5



                                                /...1        r              C.J.
                                            Hardesty
                                  •

                                              J.
                   Cadish                                        Gibbon's




                   cc:   Hon. Bita Yeager, District Judge
                         Law Office of Malik W. Ahmad
                         State of Nevada/DETR
                         Eighth District Court Clerk




                         4Because  the untimely service issue is dispositive, we need not
                   address the parties arguments regarding the number of petition copies
                   NRS 612.530(2) requires a petitioner to serve on the ESD Administrator
                   and whether failure to comply with that rule provided a separate basis to
                   dismiss Chopra's petition.

                         5The  Honorable Mark Gibbons, Senior Justice, participated in the
                   decision of this matter under a general order of assignment.
SUPREME COURT
     OF
   NEVADA
                                                         4
  1947A ,4714RA,